
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(x)


Performance Shares Deferred Stock Agreement Pursuant to
The Dow Chemical Company 1988 Award and Option Plan

The Dow Chemical Company ("the Company" or "Dow") has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan ("the Plan"). This document is
referred to herein as "this Agreement." Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.

TERMS AND CONDITIONS

1.This Agreement is in all respects subject to the terms and conditions of the
Plan, all of which are hereby incorporated herein and by reference made a part
hereof. In the event of any conflict between this Agreement and the Plan, the
terms and conditions of the Plan shall govern and this Agreement shall be deemed
to be modified accordingly.

2.The target number of performance shares of Deferred Stock you are awarded
under this Agreement ("Target Shares") is outlined in the accompanying award
letter with                          as the effective date of the grant. Shares
are earned over a three-year period beginning January 1,          and ending on
December 31,      (the "Performance Period") by meeting or exceeding the
Company's strategic financial performance objectives of Economic Spread, Sales
Volume Growth and Total shareholder return (TSR) defined by the program matrix
("Matrix") accompanying this document. The maximum number of shares that can be
earned totals                  percent of Target Shares.

3.The total number of shares earned under this grant as specified in paragraph 2
above ("Shares Earned") will be determined no later than
                         and will be delivered in the form of Deferred Stock,
subject to the conditions described below. Shares Earned will be issued and
delivered to you in two equal installments on                  and
                . Prior to issuance and delivery of the Deferred Stock you shall
have no rights as a stockholder with respect to the Deferred Stock earned under
this Agreement. In each year prior to issuance and delivery, you (or your
successors) shall make arrangements satisfactory to the Compensation Committee
for the payment of any taxes required to be withheld in connection with your
right to shares of Deferred Stock under all applicable laws and regulations of
any governmental authority, whether federal, state or local and whether domestic
or foreign. The Compensation Committee may, in its sole discretion, modify or
accelerate the delivery of any shares of Deferred Stock under this Agreement.
The Company and its Subsidiaries or Affiliates (collectively and individually a
"Dow Company") and their directors, officers, employees, or agents shall not be
liable for any delay in issuance or receipt of any shares pursuant to this
Agreement.

4.This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement. The Compensation Committee has the
authority, however, to provide for the continuation of such rights in whole or
in part despite such a termination and forfeiture whenever, in its sole
judgment, it determines that such continuation is in the best interests of the
Company. In the event of your retirement, your current year's Performance Share
Grant will be prorated based on the number of months worked during the year. In
the case of retirement, disability or death, Awardees may continue
participation, but will receive a reduced payout of Shares Earned. The following
reduction percentages will be applied to the Target Shares based on the calendar
year that retirement, disability or death occurs:     % reduction in
            ,     % reduction in             ,     % reduction in             .
If you take a leave of absence from a Dow Company, for any reason, whether or
not you intend to return to work, your grant under this Agreement will be
modified to comply with the leave of absence policy established by the
Compensation Committee for Plan awards.

5.For each Dow Common Stock dividend record date between
                         and                         , an account in your name
will be credited with a sum of money equal to the amount that you would have
received in dividends if the Shares Earned had been issued to you (the "Dividend
Equivalents"). The Dividend Equivalents associated with each installment of
shares delivered to you will be paid in cash to you as additional compensation
after                    and                          respectively. Awardees
regularly paid compensation by a Dow Company in other than U.S. dollars will
receive such payment of Dividend Equivalents converted from U.S. dollars at the
Dow inter-company trading rate in effect at the time of delivery.

6.Any cash payments under this Agreement are not compensation, reward, bonus,
fringe benefits or prize in nature (for the purpose of labor or industrial law)
and are not in connection with or in consideration of, your services provided or
to be provided to a Dow Company. The Company is under no obligation to grant you
the right to receive any cash payment under any law, federal, local, domestic or
foreign.

69

--------------------------------------------------------------------------------



7.Your right to future issuance and delivery of Deferred Stock may not be sold,
pledged, assigned or otherwise transferred (except as hereinafter provided) and
any attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to Deferred Stock shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Compensation Committee, which
beneficiary (if any) shall succeed to your rights under this Agreement in the
event of your death.

8.Upon the occurrence of a Change of Control as defined in Section 15.08
(iii) of the Plan, your right to receive shares under this Agreement will not be
forfeitable under any circumstances. If a Change of Control occurs during the
Performance Period, the Company shall deliver to you on the 30th day following
the occurrence of a Change of Control the Target Shares and Dividend Equivalents
on the Target Shares for each dividend record date that has already occurred up
to that point in time. If a Change of Control occurs during the period
                         through                         , Shares Earned and
Dividend Equivalents on Shares Earned will be delivered.

9.If at any time during the term of this Agreement you engage in any act of
Unfair Competition (as defined below), this Agreement shall terminate effective
on the date on which you enter into such act of Unfair Competition, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan. In addition, if at any time within three years after issuance and
delivery of this Deferred Stock you engage in any act of Unfair Competition, you
shall promptly pay to the Company the Fair Market Value of Shares Earned and
Dividend Equivalents paid. The Compensation Committee shall, in its sole
discretion, determine when any act of Unfair Competition has occurred, and the
determination of the Compensation Committee shall be final and binding as to all
parties. For purposes of this Agreement, the term "Unfair Competition" shall
mean and include activity on your part that is in competition with a Dow Company
or is or may be harmful to the interests of a Dow Company, including but not
limited to conduct related to your employment for which either criminal or civil
penalties against you may be sought, or your acceptance of employment with an
employer that is in competition with a Dow Company.

10.By accepting this Agreement you will be consenting to a deduction from any
amounts a Dow Company owes you from time to time (including amounts owed to you
as wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to you by a Dow Company), to the extent of the amount you owe
the Company under this Agreement. Whether or not the Company elects to make any
set-off in whole or in part under this paragraph, if the Company does not
recover the full amount you owe it, calculated as set forth above, you agree to
immediately pay the unpaid balance to the Company.

11.In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Target Shares credited to your
account on the books of the Company as deemed appropriate.

12.Nothing contained in this Agreement shall confer or be deemed to confer upon
you any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefor.

13.This document shall constitute a Performance Shares Deferred Stock Agreement
between the Company and you, and this Agreement shall be deemed to have been
made on                         . To the extent that federal laws do not
otherwise control, this Agreement shall be governed by the laws of the state of
Delaware and construed accordingly. Subject to earlier termination by operation
of another term or condition of this Agreement or the Plan, this Agreement will
expire when Shares Earned are delivered or when it is determined by the
Compensation Committee that the Company's strategic financial performance
objectives as defined by the program matrix have not been achieved, whichever
date is earlier. You may choose to reject this award by written notice delivered
to the Compensation Committee of the Company within ninety days of your receipt
of this instrument. Individuals who reject this Deferred Stock will not receive
additional cash or non-cash compensation in lieu of the Deferred Stock.

70

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(x)

